Opinion by
Mb. Justice Mitchell,
We are obliged to reverse this judgment for the inadequacy of the charge. The accident on which the suit is founded was apparently trivial, and there was nothing to indicate at the time that any serious results were likely to follow. The injury to the plaintiff alleged to have been the consequence was as unu sual as it was said to be severe. No notice was given by or on behalf of the plaintiff, to the defendants until the bringing of suit a year and a Half later. Under such circumstances the evidence could hardly be other than one-sided, and the case therefore belonged to a class which calls upon the court to instruct the jury fully as to the duty of plaintiff to make out affirmatively every element necessary to a recovery. Unfortunately the trial came at the close of the week, and the jury hav*566ing been already kept past the usual hour of adjournment were sent out with a very brief charge, three fifths of which was upon the subject of damages. Except for the single opening sentence that “ if this young woman while she was in the act of getting off a car was thrown to the ground and injured by reason of the conductor or motorman starting the car before she got off then your verdict should be in her favor,” the circumstances of the accident were not alluded to, and no instruction was given to the jury on the subject of negligence and the burden of affirmatively proving it. They might well suppose that that part of the case was undisputed. The charge then passed directly to the subject of damages, and here the expressions were equally inadequate if not misleading. The jury were told to consider, “ Is she utterly incapable of doing anything, or can she follow some occupation with her other hand ? If her light hand is gone, will she be able to do anything and to earn some money ? ” etc. This was unfortunately expressed. The plaintiff’s hand was not gone. The testimony was that she suffered great pain in it, and that it was to a considerable extent disabled from periostitis, not usually a very serious disease. How far this condition would be permanent, or even become worse, was the subject of medical opinion which had been testified to, but the hand was not gone, and there was no evidence even tending to show that it would have to be lost in the future, except the opinion of one witness who testified to a future course of treatment, in successive steps, each to be taken only if the previous one failed, and the whole not testified to as probable, but only as a possible necessity. Even as such it came dangerously near being merely conjectural and speculative.
The case, as already said, was one that called for careful guiding of the jury and full explanation of the rights and responsibilities of the parties. We are obliged to say that this was not adequately done.
Judgment reversed and venire de novo awarded.